DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 4 are pending.
Claims 1 - 4 are rejected.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 12/06/2019, 02/03/2020, and 04/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specifications
The disclosure is objected to because of the following informalities:
The abstract states, “Cost is reduced as a whole. An aseptic filling system…” It appears that this may be a typo, and may have been incorrectly imported from the specification, specifically see paragraph [0008] and [0009] of US PG Publication US 2020/0198955 A1.
Paragraph [0028] of US PG Publication states, “…a high temperature exceeding 100° C. after starting the sterilization.” However, it appears that there was an incorrectly placed period after the °C.
Paragraph [0033] of US PG Publication states, “…constitute a sealed circulation line 31.” However, the sealed circulation line is identified in Figure 1 as #30, instead #31.
Appropriate correction is required.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2015006922) in view of Yamanashi (JP 5674485), in further view of Hayakawa (US 2016/0185584 A1, priority date of 12/21/2012 recognized), hereinafter referred to as Hayakawa ’584, or alternatively, in further view of Abe (JP 2007022600 A).

Regarding claim 1, Hayakawa teaches an aseptic filling system (See Figs 1 and 2) comprising: 
a heat sterilizer (See Fig 1, #18) that sterilizes a content (See Fig 1, #1) by heat (See at least ¶ [0038] and [0053]); and 
a filling machine (See Figs 1 and 2, #2) that fills a bottle (Fig 2, #B) with the content sterilized by heat by the heat sterilizer (See at least ¶ [0042] and [0043]); 
wherein: the heat sterilizer includes a heating unit (See Fig 1, #12 and #13 for a first and second heating unit) that heats the content (See at least ¶ [0039]), and a cooling unit (See Fig 1, #15 and #16 for a first and second cooling unit) that cools the content heated by the heating unit (See at least ¶ [0039]).
	However, Hayakawa does not specifically teach the following elements:
a circulation line that circulates aseptic water is connected between the heating unit and the cooling unit, 
the circulation line including a heating-water line that supplies the heating unit with heating water from the cooling unit, and 
a cooling-water line that supplies the cooling unit with cooling water from the heating unit; and 
the cooling-water line is provided with a connection line that supplies aseptic water to the filling machine.
	Yamanashi teaches a circulation line (Fig 1, #29) that circulates aseptic water (See lines 93-94 that describes the circulation of "hot" water, which is interpreted as "aseptic" water due to the identification of a "heat sterilizer" at Fig 1, #27) is connected between the heating unit and the cooling unit (See Fig 1, #27 illustrating a "heat sterilizer" for sterilizing a beverage using a "hot water pipe" {#29}. See further lines 90-102 describing the heating of the beverage. See annotated Fig 1 below illustrating the identified "heating unit" {the left side of the hot-water pipe} and the "cooling unit" {the right side of the hot-water pipe}. Fig 1 illustrates that the circulation line {#29} circulates the aseptic water between the heating unit and the cooling unit), 
the circulation line including a heating-water line that supplies the heating unit with heating water from the cooling unit (See Fig 1 that illustrates that the aseptic heating water is supplied from the cooling unit {right side of #29; see annotated Fig 1 below for the cooling unit} to the heating unit {left side of #29; see annotated Fig 1 below for the heating unit}), and 
a cooling-water line that supplies the cooling unit with cooling water from the heating unit (See annotated Fig 1 below illustrating that spent heated aseptic water {spent as in the water was used to heat the beverage in the identified "heating unit" or the left side of #29} is supplied to the identified "cooling unit" or the right side of #29).

    PNG
    media_image1.png
    513
    687
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 1 illustrating the identified aspects of the “heating” and “cooling” unit, along with the circulation path of Yamanashi.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Yamanashi to include a circulation line between the heating unit (see Hayakawa, Fig 1, #12/#13) and cooling unit (see Hayakawa, Fig 1, #15/#16) including a heating water line (connecting {Fig 1} #15/#16 & #12/#13 of Hayakawa) to supply heating unit with water from cooling unit and a cooling water line (connecting {Fig 1} #15/#16 & #12/#13 of Hayakawa) to supply cooling unit with water from heating unit with the motivation of providing a source of heated aseptic water to the heating units of Hayakawa (Fig 1, #12/#13) to perform the heating of the beverage, as 
However, neither Hayakawa nor Yamanashi specifically teach the following elements:
the cooling-water line is provided with a connection line that supplies aseptic water to the filling machine.
Hayakawa ‘584 teaches the cooling-water line is provided with a connection line that supplies aseptic water to the filling machine (See at least ¶ [0040], [0052], and [0081] - [0082] describing that water {Fig 3, #23} is heated in the heating unit {Fig 3, #18} and supplied to the filling machine {Fig 3, #3}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Hayakawa ‘584 to include a connection from the heating unit (see Hayakawa, Fig 1, #12) to the filling system (see Hayakawa, Fig 2, #3) with the motivation of providing a method to rinse the filling machine for sterilization before filling of beverage containers, as described by Hayakawa ‘584 in ¶ [0052].
Alternatively, should it be found that Hayakawa ‘584 does not specifically teach the cooling water line, Abe is provided below.
 the cooling-water line is provided with a connection line that supplies aseptic water to the filling machine (See at least ¶ [0018] describing the use of heated sterile water {Fig 2, #2} to aseptically clean a piping system {Fig 2, #7/#6}, including a filling machine {Fig 2, #5}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Abe to include a connection from the heating unit (see Hayakawa, Fig 1, #12) to the filling system (see Hayakawa, Fig 2, #3) with the motivation of providing a method for utilizing aseptic water to sterilize a filling machine, as recognized by Abe in ¶ [0018].

Regarding claim 3, Hayakawa, Yamanashi, Hayakawa ‘584, and Abe teach all of the elements described above. Hayakawa further teaches the use of heated steam as a sterilizing agent (See at least ¶ [0025]). However, Hayakawa does not specifically teach the aseptic filling system according to claim 1, wherein the heating-water line is provided with a heating-steam supply unit.
	Yamanashi teaches the aseptic filling system according to claim 1, wherein the heating-water line is provided with a heating-steam supply unit (See Fig 1, #27 illustrating a "heat sterilizer" and #28 illustrating a "hot water supply" to supply heated aseptic water to the heating unit. See fig 1, upstream end of #27 illustrating the "heating unit" of the heat sterilizer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Yamanashi to include a circulation line between the heating unit (see Hayakawa, Fig 1, #12/#13) and cooling unit (see Hayakawa, Fig 1, #15/#16) including a heating water line (connecting {Fig .

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Yamanashi, in further view of Hayakawa ’584, or alternatively, in further view of Abe, and in further view of Takagi (JP 11208782 A).

Regarding claim 2, Hayakawa, Yamanashi, Hayakawa ‘584, and Abe teach all of the elements described above. Hayakawa further teaches the aseptic filling system according to claim 1, wherein: the filling machine (See Fig 2, #2) includes an aseptic chamber (See Fig 2, #3. See further ¶ [0037]).
	However, Hayakawa does not specifically teach the following elements:
the connection line is connected to the aseptic chamber through a sprayer or a nozzle; and aseptic water is sprayed into the aseptic chamber by the sprayer or the nozzle
(See Fig 4, #52) is connected to the aseptic chamber (See Fig 4, #1) through a sprayer or a nozzle (See Fig 4, #N for the nozzles); and aseptic water is sprayed into the aseptic chamber by the sprayer or the nozzle (See at least ¶ [0036] - [0043] describing that heated sterile water {see ¶ [0043] is supplied to the filling chamber via nozzles {#N}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Takagi to include a nozzle connected to the aseptic chamber (see Hayakawa, Fig 1, #3) to supply heated aseptic water with the motivation of providing a method for effectively dispersing a sterilizing agent (sterilized aseptic water) to the filling chamber, as described by Takagi in ¶ [0040] – [0043]. One of ordinary skill in the art would further recognize that the use of a nozzle to deliver the sterilizing agent provides the benefit of better dispersion as compared to other deliver methods such as a hose or spray head (which is recognized by Takagi when describing the “atomized sterilizing agent” in ¶ [0034]).

Regarding claim 4, Hayakawa, Yamanashi, Hayakawa ‘584, Abe, and Takagi teach all of the elements described above. Hayakawa further teaches the use of heated steam as a sterilizing agent (See at least ¶ [0025]). However, Hayakawa does not specifically teach the aseptic filling system according to claim 2, wherein the heating-water line is provided with a heating-steam supply unit.
	Yamanashi teaches the aseptic filling system according to claim 2, wherein the heating-water line is provided with a heating-steam supply unit (See Fig 1, #27 illustrating a "heat sterilizer" and #28 illustrating a "hot water supply" to supply heated aseptic water to the heating unit. See fig 1, upstream end of #27 illustrating the "heating unit" of the heat sterilizer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Yamanashi to include a circulation line between the heating unit (see Hayakawa, Fig 1, #12/#13) and cooling unit (see Hayakawa, Fig 1, #15/#16) including a heating water line (connecting {Fig 1} #15/#16 & #12/#13 of Hayakawa) to supply heating unit with water from cooling unit and a cooling water line (connecting {Fig 1} #15/#16 & #12/#13 of Hayakawa) to supply cooling unit with water from heating unit with the motivation of providing a source of heated aseptic water to the heating units of Hayakawa (Fig 1, #12/#13) to perform the heating of the beverage, as described by Yamanashi in lines 90-102. One of ordinary skill in the art would further recognize that such a circulation line would provide a method for the “recycling” of spent aseptic water (i.e., water used to already heat the beverage and has since slightly cooled), since heating water that has slightly cooled from a high temperature requires less energy than heating water that is at room temperature or chilled. One having ordinary skill would recognize the benefits of such a system, including decreased costs, increased throughput (since less time is spent heating the water), and an overall more environmentally friendly system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731